


110 HR 3935 IH: To extend the time limit of the authority of the

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3935
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the time limit of the authority of the
		  Frederick Douglass Gardens, Inc., to establish a memorial and gardens on
		  Department of the Interior lands in the District of Columbia or its environs in
		  honor and commemoration of Frederick Douglass, and for other
		  purposes.
	
	
		1.Extension of the time limit
			 of the authority for the establishment of a memorial and gardens to honor and
			 commemorate Frederick Douglass
			(a)ReferenceA reference in this Act to the
			 Act shall be a reference to Public Law 106–479 (114 Stat. 2184).
			(b)Extension of
			 AuthorityThe Act is amended by adding at the end the
			 following:
				
					4.Expiration of
				authorityNotwithstanding the
				time period limitation specified in section 8903(e) of title 40, United States
				Code, or any other provision of law, the authority for the Frederick Douglass
				Gardens, Inc., to establish a memorial and gardens on Department of the
				Interior lands in the District of Columbia or its environs under this Act shall
				expire on December 31, 2014.
					.
			(c)Conforming
			 Amendments
				(1)Applicable
			 lawSection 1(b) of the Act
			 is amended—
					(A)by striking
			 The establishment and inserting Except as provided in
			 section 4, the establishment; and
					(B)by striking
			 the Commemorative Works Act (40 U.S.C. 1001 et seq.) and
			 inserting chapter 89 of title 40, United States Code.
					(2)Expiration of
			 authoritySection 3 of the
			 Act is amended—
					(A)by striking
			 8(b) of the Commemorative Works Act (40 U.S.C. 1008(b)) and
			 inserting 8906(b) of title 40, United States Code;
					(B)by striking
			 or upon expiration of the authority for the memorial and gardens under
			 section 10(b) of such Act (40 U.S.C. 1010(b)), and inserting or
			 on expiration of the authority for the memorial and gardens under section 4 of
			 this Act,; and
					(C)by striking
			 section 8(b)(1) of such Act (40 U.S.C. 1008(b)(1)) and inserting
			 sections 8906(b)(2) and 8906(b)(3) of title 40, United States
			 Code.
					
